DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘polyolefin having 4 carbon atoms to 8 carbon atoms’ is indefinite as it is unclear what has 4 to 8 carbon atoms (e.g. the entire copolymer?).

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 14 – 18, 20 – 21, 23, 27, 29 – 30 and 33 – 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiss et al (U.S. Patent Application Publication No. 2009/0076214 A1) as evidenced by Trent et al (U.S. Patent Application Publication No. 2010/0270392 A1).
With regard to Claims 14, 21 and 29, Kiss et al disclose a film, therefore a contact layer, that is sealable on itself (required to melt and form a seal; paragraph 0166) and sterilized (paragraph 0165) comprising a base polymer and plasticizer (paragraph 0087); the base polymer is LDPE (paragraph 0280) and the plasticizer is a plastomer that is an ethylene – octene copolymer having a density of 0.902 g/ml (paragraph 0600); an anti – block is not required; anti – block in the amount of less than 2 wt% is therefore disclosed; an additive able to release a degradation compound is also not required; an additive able to release a degradation compound in the amount of less than 0.10 wt% is therefore also disclosed. Kiss et al also do not explicitly disclose LDPE that is a homopolymer. However, it would have been obvious for one of ordinary skill in the art to provide for LDPE that is a homopolymer, as LDPE is disclosed. Kiss et al also do not disclose that the film is configured to contact with a biopharmaceutical product without causing degradation of the product. However, ethylene – octene copolymer  is disclosed on page  4, lines 25 – 35 of the instant specification, and LDPE is disclosed on page 4, lines 39 – 44 of the instant specification.  Kiss et al also do not disclose that LDPE has the claimed density, but Trent et al disclose that LDPE has the claimed density (paragraph 0041). The claimed aspects of ‘for manufacturing a pouch’ and ‘configured to be manufactured as the pouch’ are directed to intended uses. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s 
With regard to Claims 15 – 18, 0% by weight of an antioxidant is therefore disclosed.
With regard to Claim 20, the claimed ratio is disclosed by Kiss et al (paragraph 0621).
With regard to Claim 23, extrusion is disclosed by Kiss et al (paragraph 0112).
With regard to Claim 27, an additive able to release a degradation compound in the amount of less than 0.07 wt% is therefore also disclosed.
With regard to Claims 29 – 30, Kiss et al disclose a multilayer film, comprising a layer of polyethylene and an additional layer (paragraph 0003).
With regard to Claim 33, 0% by weight of an anti – block that is silicone is therefore disclosed.
With regard to Claims 34 – 35, Kiss et al disclose plasticizer in the amount of 1 to 49 wt% (paragraph 0162). Although the disclosed range of ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	

6. 	Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiss et al (U.S. Patent Application Publication No. 2004/0106723 A1) in view of Broadus et al (U.S. Patent Application Publication No. 2006/0286321 A1).

Broadus et al teach a film (paragraph 0001) comprising an olefin copolymer (paragraph 0004) and a barrier to the passage of gasses (paragraph 0056) and an outer layer (having 4 to 12 layers; paragraph 0039) and integral with a first tie layer and second tie layer (paragraph 0060) for the purpose of providing a package for cheese (paragraph 0006).
It therefore would have been obvious for one of ordinary skill in the art to provide for a core layer configured to provide a barrier to the passage of gases and an outer layer and integral with a first tie layer and a second tie layer in order to obtain a package for cheese as taught by Broadus et al.
With regard to Claim 24, coextrusion is not taught by Broadus et al. However, because extrusion is disclosed by Kiss et al, it would have been obvious for one of ordinary skill in the art to provide for coextrusion of the contact layer, core layer, outer layer, first tie layer and second layer.

8. 	Claims 25 – 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiss et al (U.S. Patent Application Publication No. 2004/0106723 A1) in view of Kani et al (U.S. Patent Application Publication No. 2012/0052225 A1).
Kiss et al disclose a pouch as discussed above. With regard to Claims 25 – 26, Kiss et al fail to disclose a single use pouch and a bioreactor.
Kani et al teach a pouch (bag – type container; paragraph 0194), therefore a pouch capable of use for a single time, for containment of wine (paragraph 0187) comprising ethylene – 
It therefore would have been obvious for one of ordinary skill in the art to provide for a pouch in order to obtain a package having excellent flexibility as taught by Kani et al. It would have been obvious for one of ordinary skill in the art to provide for the use of the pouch for wine making, as containment of wine is disclosed. The pouch would therefore be a bioreactor, as yeast used in the wine making would consume sugar and convert the sugar to ethanol in a bioreaction.

9. 	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kiss et al (U.S. Patent Application Publication No. 2009/0076214 A1) as evidenced by Trent et al (U.S. Patent Application Publication No. 2010/0270392 A1) and Vogt (U.S. Patent Application Publication No. 2006/0163042 A1).
Kiss et al discloses a film as discussed above. Kiss et al do not state that the disclosed plastomer is made by a process utilizing a metallocene catalyst, but Vogt et al disclose that the disclosed plastomer is made by a process utilizing a metallocene catalyst (paragraph 0046).

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 18, of record in the previous Action, have been  considered  and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 14 – 18, 20 – 21, 23, 27, 29 – 30 and 33 – 35 as being unpatentable over Kiss et al (U.S. Patent Application Publication No. 2009/0076214 A1) as evidenced by Trent et al (U.S. Patent Application 
Applicant argues, on page 11 of the remarks dated February 4, 2021, that no reason with rational underpinning has been provided for the claimed densities, based on Kiss et al.
However, because a density of 0.902 g/ml is disclosed by Kiss et al, the claimed copolymer density is disclosed by Kiss et al. Furthermore, although the density of LDPE is not disclose by Kiss et al, evidence is provided by Trent et al that LDPE has the claimed density. The base polymer and plasticizer disclosed by Kiss et al therefore have the claimed densities.
Applicant also argues on page 11 that many base polymers and plasticizers are disclosed by Kiss et al, and that the claimed densities are therefore not disclosed.
However, as stated above, the claimed densities are disclosed. Furthermore, LDPE is disclosed in paragraph 0280 as an exemplary base polymer, and the plastomer is specifically disclosed as a plasticizer for blending with ethylene polymers.
Applicant also argues, on page 13, that it is an unexpected result that the same stickiness is obtained by replacing an antiblock with the claimed ‘(B).’
.




11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782